Citation Nr: 1210250	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  04-38 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1964 to August 1968, with subsequent service in the Naval Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claim.  

In April 2007, the Veteran testified at a video conference hearing before a Veterans Law Judge who is now no longer at the Board.  A copy of the transcript of that hearing is of record. 

In August 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a November 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2011).

As noted above, in April 2007, the Veteran testified at a video conference hearing over which a Veterans Law Judge of the Board presided while at the RO.  The Veterans Law Judge that conducted that hearing is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2011).  Therefore, in January 2012, the Board notified the Veteran of the fact that the Veterans Law Judge that conducted the April 2007 hearing was no longer employed by the Board, and that he had the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717.

In January 2012, the Veteran notified the Board that he wished to appear at a video conference hearing before another Veterans Law Judge of the Board, to be held at the RO.  Accordingly, in order to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a video conference hearing, this case must be remanded so that an appropriate hearing may be scheduled.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

Moreover, it does not appear that all of the Veteran's VA treatment records have been associated with the claims file.  In December 2011, the Veteran submitted his VA treatment records dated in November 2011 showing that he received treatment for PTSD.  Currently, the claims file only includes VA medical records dated up until January 2011.  As it appears that there are outstanding medical records that have not been associated with the claims file, a remand is necessary so that the RO/AMC may attempt to obtain and associate with the claims file all of the Veteran's VA medical records dated from January 2011 which are relevant to his PTSD claim.  38 U.S.C.A. § 5103(a) (2002); 38 C.F.R. § 3.159(c), (d) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain copies of the Veteran's relevant VA treatment records showing psychiatric treatment since January 2011 following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  After completion of the above, and any necessary notice and assistance requirements, the RO/AMC shall readjudicate the claim for service connection for PTSD.  If the determination remains adverse, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and be given an opportunity to submit written or other argument in response thereto.

3.  Thereafter, in the event that a SSOC is furnished detailing an adverse determination, the RO/AMC shall schedule the Veteran for a video conference hearing before a Veterans Law Judge, to be held at the RO, in accordance with applicable laws and regulations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


